ORDER

PER CURIAM.
James V. Murphy (Husband) appeals from a trial court Judgment Modifying Decree of Dissolution (Judgment). Husband alleges trial court error in not terminating his maintenance obligation to Mavis Wylene Murphy (Wife) because of a decrease in his income and an increase in Wife’s income. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s Judgment is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Hartzell v. Hartzell, 976 S.W.2d 624, 626 (Mo.App. E.D.1998). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the Judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).